Citation Nr: 0709897	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a dermatofibrosarcoma 
of the left lower extremity. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The veteran requested that he be afforded a hearing in 
January 2005.  The veteran was informed in December 2005 that 
he was scheduled for a hearing at the RO in February 2006.  
In December 2005, the veteran withdrew the request for a 
hearing.  38 C.F.R. § 20.704(e) (2006).  


FINDING OF FACT

Any dermatofibrosarcoma of the left lower extremity (or 
residuals of such) is not related to a disease or injury in 
service. 


CONCLUSION OF LAW

Dermatofibrosarcoma of the left lower extremity is not the 
result of a disease or injury incurred in or aggravated by 
active military service; a dermatofibrosarcoma of the left 
lower extremity may not be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from January 1965 to 
January 1967.  The veteran's service personnel records reveal 
that he served in Korea from June 1965 to June 1966.  The 
veteran's service medical records (SMRs) reveal that the 
veteran did not report any tumors at the time of pre-
induction examinations dated in November 1963 and July 1964.  
Tumors were not recorded by the July 1964 examiner.  The 
veteran's service medical records are negative for any 
complaints, diagnosis, or treatment for tumors.  The November 
1966 separation examination was also negative for any 
reference to tumors.  

Associated with the claims file are VA outpatient treatment 
reports dated from December 1974 to March 2005.  In December 
1974 veteran underwent an excision of a dermatofibrosarcoma 
of the left lower leg.  A bone scan of both legs below the 
knee was noted to be normal in February 1975.  Later in 
February 1975 the veteran reported increased swelling in the 
area where the dermatofibrosarcoma was removed.  Pathology 
showed fibrous reactive tissue and no evidence of malignancy.  
In October 1976 the veteran underwent an anastomosis for a 
neuroma of the left leg.  In November 1980 the veteran was 
noted to be status post removal of a dermatofibrosarcoma in 
1974 with no complaints related to the tumor.  

Private treatment reports from W. Evans, M.D., Reedsburg 
Physicians Group, and Reedsburg Medical Center were negative 
for complaints, treatment, or diagnosis of tumors of the left 
lower extremity.  

Also associated with the claims file are medical records from 
the Social Security Administration (SSA).  The records 
consisted of some duplicate records of VA outpatient 
treatment reports, Reedsburg Physicians Group, Reedsburg 
Medical Center, and the University of Wisconsin.  None of the 
records reference complaints, diagnosis, or treatment for 
tumors of the left lower extremity.  A functional capacity 
assessment revealed that the veteran's primary diagnosis was 
degenerative joint disease.  The veteran was noted to be 
status-post atrial septal defect repair and he was noted to 
have varicose veins.  

The veteran was afforded a cold injury protocol examination 
in April 2005.  The examiner noted that the veteran had a 
dermatofibrosarcoma protuberans of his lower left leg removed 
in 1974.  He said a bone scan done in 1975 did not show any 
new evidence of tumor.  He reported that the veteran has 
remained tumor free since that time.  On physical examination 
the veteran was noted to have a non-tender scar on the distal 
left leg where a previous tumor was removed.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs show no diagnosis of a 
dermatofibrosarcoma, and, as noted, a dermatofibrosarcoma was 
not diagnosed until 1974, more than seven years after he left 
service.  Further, there is no evidence to indicate that the 
veteran's tumor was malignant.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 
3.309(e).  The term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include dermatofibrosarcoma protuberans.  In general, for 
service connection to be granted for one of these diseases, 
it must be manifested to a degree of 10 percent or more at 
any time after service.  A veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Id.  Certain 
service members who served at the Korean demilitarized zone 
(DMZ) during the period from April 1968 to July 1969 are 
conceded to have been exposed to Agent Orange.

For those whose exposure to herbicides in Vietnam and Korea 
is conceded, service connection is granted on a presumptive 
basis for a variety of diseases, including 
dermatofibrosarcoma protuberans.  Here, the evidence shows 
that the veteran served in Korea while in service.  However, 
the veteran did not serve in Korea during the period in which 
service members are conceded to have been exposed to Agent 
Orange.  As such, presumptive service connection may not be 
awarded under current VA regulations.

As noted above, in December 1974 veteran underwent an 
excision of a dermatofibrosarcoma of the left lower leg.  A 
February 1975 bone scan of the lower extremities was noted to 
be normal.  Later in February 1975 the veteran reported 
increased swelling in the area where the dermatofibrosarcoma 
was removed.  Pathology showed fibrous reactive tissue and no 
evidence of malignancy.  In October 1976 the veteran 
underwent an anastomosis for a neuroma of the left leg.  
Other VA records and private treatment reports are negative 
for diagnosis or treatment of tumors of the left lower 
extremity.  At the time of the April 2005 VA examination the 
veteran was noted to have a non-tender scar on the distal 
left leg where a previous tumor was removed.  He was noted to 
have been tumor free since the tumor was removed.  The 
veteran has not submitted any other evidence to indicate that 
he has a currently diagnosed dermatofibrosarcoma of the left 
lower extremity (or residuals of such) is related to service.  
Absent a current diagnosis related to service, an award of 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.

The Board notes that the veteran has alleged that he has a 
dermatofibrosarcoma of the left leg which should be service-
connected.  He has variously argued that his 
dermatofibrosarcoma of the left leg is attributable to 
herbicide and/or to cold exposure.  While the veteran is 
capable of providing information regarding his current 
condition, as a layperson, he is not qualified to offer 
medical opinions as to diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a basis for granting service 
connection for a dermatofibrosarcoma of the left lower 
extremity.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2006); 38 
C.F.R. § 3.102 (2006).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in June 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, while notice was not provided as to the 
criteria for rating the veteran's claimed disability or with 
respect to the award of effective dates, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), neither issue is before 
the Board; nor does the Board have jurisdiction over such 
issues.  Consequently, a remand of the service connection 
issues is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, private treatment records, and medical records 
relied upon by the Social Security Administration.  The 
veteran was afforded a VA examination.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his claim.  The Board is not aware of any outstanding 
evidence.




ORDER

Entitlement to service connection for dermatofibrosarcoma of 
the left lower extremity is denied. 



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


